UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 18-6846


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

MARCOS LOPEZ-GUZMAN,

                     Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Wilmington. James C. Dever III, Chief District Judge. (7:06-cr-00123-D-1)


Submitted: August 29, 2018                                   Decided: September 6, 2018


Before WILKINSON and HARRIS, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Marcos Lopez-Guzman, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Marcos Lopez-Guzman appeals the district court’s order denying his 18 U.S.C.

§ 3582(c)(2) (2012) motion. We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district court. United States v.

Lopez-Guzman, No. 7:06-cr-00123-D-1 (E.D.N.C. filed June 30, 2018 & entered July 2,

2018). We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                          AFFIRMED




                                          2